Holcomb, J.
The statement of facts on appeal having been stricken on motion, all claims of error by appellant are eliminated save those as to the conclusions of the court to the effect that respondent should have judgment dissolving the marriage, that she be awarded one-half the lands of the parties, and the decree to the same effect, and providing alternatively that appellant should pay to respondent $2,000 in lieu of her rights in and to the property set apart to appellant, with a lien therefor upon the property.
The complaint states a cause of action for divorce for cruelty and abuse. The court found the allegations true, setting out specific conduct constituting cruelty and abuse. Such being the finding and the record not being before us, we are bound by it. The conclusions and decree therefore necessarily followed.
Affirmed.
Ellis, C. J., Mount, Fulleeton, and Chadwick, JJ., concur.